DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner has withdrawn the utility rejection under 101, as the applicant has submitted at least some credible evidence sufficient to show that the device as shown would have at least some utility. Similarly, to the extent it is possible to achieve the receipt of any egg liquid through the holes proffered, the device appears to be enabled as claimed, and the rejection on grounds of enablement is withdrawn. 

	The claims are also reasonably definite, and as such the rejections under 112(b) have been withdrawn in light of the clarifying amendments. 

	The clauses “adapted to” or “configured to” are statements of intended use, and they do not implicate particular structures, apart from the structure claimed being capable of performing the functions. For example, the clause “adapted to receive crushing the egg when the upper working arm is forced against the lower working arm” means that the recited “concave basket” must be strong enough to crush an egg—not that the basket is some particular shape besides “concave” and able to receive an egg and have an egg crushed therein. 

	Applicant alleges (page 11 of submission dated 10/26/22) that the claims are distinguished from the art on the basis (1) that the basket is formed as a ‘single integrated piece,’ which is not persuasive since Kramer shows a single unitary structure as the single integrated piece identical to applicant’s claimed structure. 
	Applicant alleges that the claims are distinguished from the art on the basis (2) that there is a connection point between the upper and lower working arm, which is not persuasive since Kramer shows a connection point between the upper and lower working arm (At 12). 
	Applicant alleges that the claims are distinguished from the art on the basis (3) that claim 14 newly recites “of varying radii” not previously submitted. This would be a divergent claim limitation and thus shifting the scope away from the invention defined by the original presentation, (and would have been withdrawn from consideration on that basis) however, the language of the actual claim is so broad as to read literally on Kramer as shown, and thus cannot be a basis for restriction presently. The claim specified that the device has “a plurality of apertures of varying radii through which whites and yolks [etc.]…” The claim does not specify that the apertures each have a single radius, and some apertures have different radii than others—it specifies that the device has “a plurality of apertures of varying radii” which reads on identical sets of apertures which within themselves have multiple radii of curvature.  

Kramer’s apertures are not single diameter, single radius type holes, but have an elongate section and a crossing T shape as seen in figure 5 at elements 5/5, a, b. Because the hole changes direction and is contoured as shown (including concave and convex and straight portions; which inherently have points of inflection changing the curvature), the radius of curvature of each individual aperture has varied radii—almost infinite in the straight portions of the aperture, and at the curved closed ends of the apertures, a radius of approximately 1-5mm, when the sizing is determined in accordance with the previously presented statement of obviousness. This is to say, given the disclosure of Kramer, some radius would be inherent in the shown slotted apertures, and this slotted configuration must have a varied radius of curvature along its perimeter. While Kramer does not give the size, the size is known to be in the range claimed in the art, and therefore Kramer does reasonably disclose the obviousness of the claimed curvature variance.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-3, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 1,759,512) in view of Patterson (US 2007/0101871) and official notice as previously set forth.
With regards to the amendments, the term “connection” is seen to be met by Kramer at what was previously discussed as the “median.” 
What was previously shown to be “s-shape” is now understood to be “wavy” in like manner. 
Kramer shows a single unitary structure as the single integrated piece identical to applicant’s claimed structure (figure 5). 
Note: Applicant has not traversed the Official notice previously presented that “1 inch is equal to 25.4 mm.” and by declining to traverse, that Official notice is now considered to be admitted on the record by applicant, and may be considered evidence in the continued prosecution of this application. See MPEP 2144.03 (C).
Regarding claim 14, see discussion supra regarding Kramer’s varied radii, as claimed. 


18.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 1,759,512) in view of Patterson (US 2007/0101871) and official notice as applied to claims 1-3, 5-7, 9, 10, and 13-15 above, and further in view of Knusel (US 7,654,197) as previously set forth.

Applicant has not traversed the Official notice previously presented that “flexible polymeric materials are known to those of ordinary skill, generally within the class of materials ‘plastics.’” and also that “Examiner takes official notice that aluminum is rigid—meaning generally stiff.” and by declining to traverse, that Official notice is now considered to be admitted on the record by applicant, and may be considered evidence in the continued prosecution of this application. See MPEP 2144.03 (C).

19.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 1,759,512) in view of Patterson (US 2007/0101871) and official notice as applied to claims 1-3, 5-7, 9, 10, and 13-15  above, and further in view of Thompson (US 2,521,552) as previously set forth.

20.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 1,759,512) in view of Patterson (US 2007/0101871) and official notice as applied to claims 1-3, 5-7, 9, 10, and 13-15  above and further in view of Davies (US 2002/0138931) and Gross (US 7,383,619) and Gibson (US 5,903,982) as previously set forth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724